



EMPLOYMENT AGREEMENT

(As Amended 6/28/00)







AGREEMENT made as of the 1st day of January, 2007, (“Agreement”) among ARROW
FINANCIAL CORPORATION, a New York corporation with its principal place of
business at 250 Glen Street, Glens Falls, New York 12801 ("Arrow"), its
wholly-owned subsidiary, GLENS FALLS NATIONAL BANK AND TRUST COMPANY, a national
banking association with its principal place of business at 250 Glen Street,
Glens Falls, New York 12801 (the "Bank"), and THOMAS L. HOY, residing at 25
Pershing Road, Queensbury, New York 12804 (the "Executive").




Recitals




WHEREAS, Arrow and the Bank, consider the maintenance of a competent and
experienced executive management team to be essential to the long-term success
of Arrow and the Bank; and




WHEREAS, in this regard, Arrow and the Bank have determined that it is in the
best interests of each that the Executive continue to serve as Chairman,
President and Chief Executive Officer of Arrow and the Bank, pursuant to a
written employment agreement; and




WHEREAS, Arrow and the Bank have agreed with the Executive that the pre-existing
employment agreement between the Executive and each of them should be replaced
by this Agreement.




NOW, THEREFORE, in furtherance of the interests described above and in
consideration of the respective covenants and agreements herein contained, the
parties hereto agree as follows:




1.

Employment




Arrow and the Bank agree to employ the Executive and the Executive agrees to
continue to serve as Chairman, President and Chief Executive Officer of Arrow
and the Bank during the term of this Agreement.




2.

Term








1











(a)

The term of this Agreement shall commence on the date hereof and, unless the
Executive becomes a Retired Early Employee under Paragraph 6 of this Agreement
or such employment is earlier terminated as provided in Paragraph 7 of this
Agreement, employment under this Employment Agreement shall terminate on
December 31, 2009, or such earlier date on which the Executive’s retirement
(including early retirement if the Executive so elects) becomes effective under
any retirement plan of Arrow then in effect.




(b)

Annual Review.  On or before December 31 of each year during the term of this
agreement, the Board of Directors of Arrow (the “Arrow Board”), or the committee
of the Arrow Board, if any, duly authorized to make determinations regarding
executives and the terms of their employment (the “Committee”), will consider
and vote upon a proposal to extend to the Executive an offer to replace this
Agreement with a new employment agreement (the “Replacement Agreement”)
commencing January 1 of the ensuing year.  The Replacement Agreement will be for
a new term of three years, will provide for a base annual salary for the
Executive at commencement of the Replacement Agreement at least equal to the
base annual salary of the Executive as of December 31 of the year just completed
(the “Preceding Year-End”), will provide for other benefits having an aggregate
value to the Executive at least equal to the aggregate value of the other
benefits provided to the Executive as of the Preceding Year-End, and will
contain other terms and conditions relating to the Executive’s position and
duties, place of performance, rights upon a change of control of Arrow or the
Bank or a change of authority of the Executive, and rights in connection with
any early termination of the employment of the Executive that are, in each such
instance, at least as favorable to the Executive as the terms and conditions
relating to such matters under this Agreement and generally shall be as
favorable to the Executive as is this Agreement, as of the Preceding Year-End.
 If the Arrow Board or the Committee shall vote to offer such a Replacement
Agreement to the Executive and the Executive shall accept, this Agreement shall
terminate as of December 31 of the year of such offer and acceptance and the
Replacement Agreement shall take effect as of January 1 of the ensuing year.




If the Arrow Board or the Committee shall elect not to offer such a Replacement
Agreement to the Executive or the Executive, having been offered such a
Replacement Agreement, shall elect not to accept such Replacement Agreement,
this Agreement and the employment of the Executive hereunder shall continue in
full force and effect from the date of such election until the termination of
this Agreement in accordance with its terms (such period to be referred to
hereinafter as the “Winding-Down Period”), and the rights and obligations of
each of the parties hereunder shall continue unchanged during the Winding-Down
Period except as may be specifically provided otherwise in this Agreement.




3.

Position and Duties




The Executive shall continue to serve as Chairman, President and Chief Executive
Officer of Arrow and the Bank and shall have duties, responsibilities, and
authority as normally attend such positions or as may reasonably be assigned to
the Executive from time to time by the Arrow Board or the Board of Directors of
the Bank (the "Bank Board").  The Executive shall devote substantially all his
working time and efforts to the business and affairs of Arrow and the Bank,
provided however, that the Executive may, with the approval of the Arrow Board,
serve as a director or officer of any non-competing business or engage in any
other activity, including but not limited to, charitable or community activity,
to the extent that they do not inhibit the performance of his duties hereunder.




4.

Place of Performance




In connection with the Executive's employment hereunder, the Executive shall be
based at the principal executive offices of the Bank, except for required travel
on business.  The Executive shall not be required to change his residence from
the area in which he now resides.  The Bank shall furnish the Executive with
office space, stenographic assistance, and such other facilities and services as
shall be suitable to the Executive's position and adequate for the performance
of his duties hereunder.




5.

Compensation




(a)

Salary.  Upon commencement of this Agreement, the base annual salary of the
Executive should be $370,000.00, payable by the Bank in equal bi-weekly
installments or at such other intervals as shall be agreed upon by the parties.
 In addition, the Executive shall receive from the Bank or Arrow such annual
bonus, if any, as may be determined by the Arrow Board or the Committee.  The
Executive's base annual salary may be increased from time to time in accordance
with the normal business practices of Arrow and the Bank as determined by the
Arrow Board or the Committee, and, if so increased, such base annual salary
shall not thereafter during the Executive's employment under this Agreement be
decreased and the obligation of the Bank hereunder to pay the Executive's base
annual salary shall thereafter relate to such increased base annual salary.
 Compensation of the Executive by base annual salary payments shall not prevent
the Executive from participating in any other compensation or benefit plan of
Arrow or the Bank in which he is entitled to participate and participation in
any such other compensation or benefit plan shall not in any way limit or reduce
the obligation of the Bank to pay the Executive's base annual salary hereunder.




(b)

Other Benefits.  In addition to the compensation provided for in subparagraph
(a) above, the Executive shall be entitled during the term of his employment
under this Agreement (i) to participate in any and all employee benefit programs
or stock purchase programs of Arrow or the Bank now or hereafter in effect and
open to participation by qualifying employees of Arrow or the Bank generally,
including but not limited to the retirement plan, supplemental retirement plan,
employee stock purchase plan and employee stock ownership plan of Arrow or the
Bank, and (ii) to enjoy certain personal benefits provided by Arrow or the Bank,
including but not limited to:




(A)

life insurance on the life of the Executive, at no cost to the Executive, under
a group plan maintained by Arrow;




(B)  life insurance on the life of the Executive, at no cost to the Executive,

in the form of a $500,000 Extra Ordinary Life Insurance Policy;







(C)

disability insurance for the Executive, at no cost to the Executive, under a
group plan maintained by Arrow;




(D)

comprehensive medical and dental insurance under a group plan provided by Arrow,
with the Executive to pay only those amounts required to be paid thereunder by
covered employees generally under the cost-sharing arrangements in effect from
time to time under such plan;




(E)

reimbursement in full of all business, travel and entertainment expenses
incurred by the Executive in performing his duties hereunder; and




(F)

fully paid vacation during each calendar year in accordance with the vacation
policies of Arrow in effect from time to time.




Arrow shall not make any material changes in any of the personal benefits
itemized above adversely affecting the Executive unless such change occurs
pursuant to a program applicable to all executive officers of Arrow and the
adverse effect on the Executive is not proportionately greater than the adverse
effect of the change on any other executive officer of Arrow previously enjoying
such benefit.




6.

Change of Control or Change of Authority




(a)

Retired Early Employee.  If a Change of Control or Change of Authority (as such
terms are defined in subparagraph 6(f) below) occurs during the term of the
Executive's employment under this Employment Agreement, either the Executive, on
the one hand, or Arrow or the Bank, on the other, may elect by written notice,
given to the other party or parties, at any time within twelve (12) months after
such Change of Control or Change of Authority, to terminate the employment of
the Executive by Arrow and the Bank, whereupon the Executive will become a
"Retired Early Employee," and will be entitled to receive such payments as are
provided hereafter in this Paragraph 6.  Such election and the termination of
the Executive's employment shall become effective on the first day of the second
calendar month commencing after delivery of the notice or on such earlier date
as the Executive in his sole discretion may specify (the "Effective Date").




(b)

Cash Payments.  If the Executive should become a Retired Early Employee
hereunder, the Bank shall, during the period commencing on the Effective Date
and ending two years thereafter (the "Pay-Out Period"), make equal monthly
payments to the Executive (which shall not be deemed base annual salary
payments) in an amount such that the present value of all such payments,
determined as of the Effective Date, equals two hundred ninety-nine percent
(299%) of the Base Amount, as such term is defined in subparagraph 6(f) below.
 If at any time during the Pay-Out Period the Arrow Board in its sole discretion
shall determine, upon application of the Retired Early Employee supported by
substantial evidence, that the Retired Early Employee is then under a severe
financial hardship resulting from (i) a sudden and unexpected illness or
accident of the Retired Early Employee or any of his dependents (as defined in
section 152(a) of the Internal Revenue Code), (ii) loss of the Retired Early
Employee's property due to casualty, or (iii) other similar extraordinary and
unforeseeable circumstance arising as a result of events beyond the control of
the Retired Early Employee, the Bank shall make available to the Retired Early
Employee, in one (1) lump sum, an amount up to but not greater than the present
value of all monthly payments remaining to be paid to him in the Pay-Out Period,
calculated as of the date of such determination by the Arrow Board, for the
purpose of relieving such severe financial hardship to the extent the same has
not been or may not be relieved by (xi) reimbursement or compensation by
insurance or otherwise, (xii) liquidation of the Retired Early Employee's assets
(to the extent such liquidation would not itself cause severe financial
hardship), or (xiii) distributions from other benefit plans.  If (a) the lump
sum amount thus made available is less than (b) the present value of all such
remaining monthly payments, the Bank shall continue to pay to the Retired Early
Employee monthly payments for the duration of the Pay-Out Period, but from such
date forward such monthly payments will be in a reduced amount such that the
present value of all such reduced payments will equal the difference between (b)
and (a), above.  The Retired Early Employee may elect to waive any or all
payments due him under this subparagraph.




(c)

Death of Retired Early Employee.  If the Retired Early Employee dies before
receiving all monthly payments payable to him under subparagraph 6(b), above,
the Bank shall pay to the Retired Early Employee's spouse, or if the Retired
Early Employee leaves no spouse, to the estate of the Retired Early Employee,
one (1) lump sum payment in an amount equal to the present value of all such
remaining unpaid monthly payments, determined as of the date of death of the
Retired Early Employee.




(d)

Indemnification of Executive.  In the event a Change of Control or Change of
Authority occurs, Arrow and the Bank shall indemnify the Executive for all legal
fees and expenses subsequently incurred by the Executive in seeking to obtain or
enforce any right or benefit provided under this Employment Agreement, not
limited to the rights and benefits provided under this Paragraph 6 and whether
or not the Executive has become a Retired Early Employee hereunder, provided,
however, that such right to indemnification will not apply if and to the extent
that a court of competent jurisdiction shall determine that any such fees and
expenses have been incurred as a result of the Executive's bad faith.
 Indemnification payments payable hereunder by Arrow or the Bank shall be made
not later than thirty (30) days after a request for payment has been received
from the Executive with such evidence of indemnifiable fees and expenses as
Arrow or the Bank may reasonably request.




(e)

No Offset.  Amounts payable to a Retired Early Employee under this Paragraph 6
shall not be subject to any offset or reduction for (i) any amounts owed or
claimed to be owed by the Retired Early Employee to Arrow or the Bank or their
affiliates or (ii) any amounts of compensation or income received or generated
by the Retired Early Employee as a result of any other employment or
self-employment of the Retired Early Employee during the Pay-Out Period.  The
Retired Early Employee shall be under no obligation to seek other employment or
gainful pursuit during the Pay-Out Period as a result of this Agreement, and
shall be prohibited from accepting certain other forms of employment and from
engaging in certain other types of business during the Pay-Out Period (as well
as during certain other post-termination of employment periods) as and to the
extent specified in Paragraph 8 of this Agreement.




(f)

Allocation. If the Executive should elect to become a Retired Early Employee
under this Paragraph 6 and as a result of such election should become entitled
to receive certain cash payments during the Pay-Out Period as set forth above,
Arrow shall determine, as soon as practicable following its receipt from the
Executive of written notice of such election, the amount, if any, of such future
cash payments that may properly be allocated to the Retired Early Employee’s
future performance of his obligations not to compete with, solicit customers or
employees from, or disparage Arrow or its affiliates under Paragraph 8 of this
Agreement, with such allocation to be expressed as a single dollar amount equal
to the present value on the Effective Date of the amounts of the required future
payments thus allocated.  When thus determined, the dollar amount of this
allocation shall be communicated by Arrow to the Retired Early Employee.




(g)

Section 280G Tax Gross-Up.  Notwithstanding anything to the contrary contained
elsewhere in this Agreement or in any other agreement, plan or policy of or
binding upon Arrow or the Bank, in the event that the aggregate payments or
benefits to be made or afforded to the Executive under (i) this Agreement, (ii)
any and all other agreements between the Executive and Arrow or its affiliates
and (iii) any and all plans and arrangements of Arrow or its affiliates in which
the Executive participates, should cause the Executive to be obligated to pay or
to become liable for any Federal excise taxes under Section 4999(a) of the Code
and/or any state or local excise taxes attributable to payments that qualify as
“excess parachute payments” under Section 280G of the Code (collectively, such
Federal, state and local taxes to be referred to as “Parachute Taxes”), Arrow
promptly shall pay on behalf of the Executive or reimburse the Executive for the
latter’s payment of the following:




(i)

such Parachute Taxes;

(ii)

all Parachute Taxes payable by the Executive as a result of Arrow’s payment or
reimbursement of amounts under subsection (i), above, this subsection (ii) or
subsection (iii) below; and

(iii)

all Federal, state, and local income taxes payable by the Executive as a result
of Arrow’s payment or reimbursement of amounts under subsections (i) and (ii),
above, and this subsection (iii).




(h)

Definitions.




(i) The "Base Amount" for purpose of this Paragraph 6 shall equal the average
Annual Compensation (as defined below) of the Executive for the most recent five
(5) taxable years ending before the date on which the Change of Control or
Change of Authority occurred.  “Annual Compensation” as used in the foregoing
sentence shall mean, for any given taxable year of the Executive, all
compensation payable by Arrow or the Bank to the Executive that is includible in
the gross income of the Executive for such year for federal income tax purposes,
plus any amount of salary otherwise payable by Arrow or the Bank to the
Executive for such year (A) that is deferred under Section 401(k) of the Code
under any plan maintained by Arrow or the Bank permitting such deferrals, or (B)
that is deferred by the Executive under any nonqualified retirement or income
deferral plan maintained by Arrow or the Bank, to the extent deferred amounts
under such plan are excludable for federal income tax purposes from the gross
income of the deferring employee in the year of deferral.




 (ii) A "Change of Control" shall be deemed to have occurred if (A) any
individual corporation (other than Arrow), partnership, trust, association,
pool, syndicate, or any other entity or any group of persons acting in concert
becomes the beneficial owner, as that concept is defined in Rule 13d-3
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as the result of any one or more securities transactions
(including gifts and stock repurchases but excluding transactions described in
subdivision (B), following), of securities of Arrow possessing twenty-five
percent (25%) or more of the voting power for the election of directors of such
entity, (B) there shall be consummated any consolidation, merger or
stock-for-­stock exchange involving Arrow or the securities of Arrow in which
the holders of voting securities of Arrow immediately prior to such consummation
own, as a group, immediately after such consummation, voting securities of Arrow
(or, if Arrow does not survive such transaction voting securities of the
corporation surviving such transaction) having less than fifty percent (50%) of
the total voting power in an election of directors of Arrow (or such other
surviving corporation), excluding securities received by any members of such
group which represent disproportionate percentage increases in their
shareholdings vis-a-vis the other members of such group, (C) "approved
directors" shall constitute less than a majority of the entire Arrow Board, with
"approved directors" defined to mean the members of the Arrow Board as of the
date of this Agreement and any subsequently elected members who shall be
nominated or approved by a majority of the approved directors on the Arrow Board
prior to such election, or (D) there shall be consummated any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions, excluding any transaction described in subdivision (B), above), of
all, or substantially all, of the assets of Arrow to a party which is not
controlled by or under common control with Arrow.




(iii)

"Change of Authority" shall be deemed to have occurred if the Executive is
assigned duties by Arrow which, in the reasonable opinion of the Executive have
materially less authority than those duties currently being performed by him and
otherwise described herein.







7.

Early Termination of Employment




The employment of the Executive hereunder by Arrow and the Bank may be
terminated or may terminate, other than as provided in Paragraph 2 of this
Agreement or as permitted under Paragraph 6 of this Agreement, under the
circumstances set forth below.

(a)

Termination for Cause.  Arrow may terminate the Executive's employment under
this Agreement prior to the normal expiration of its term for cause.  "Cause"
shall mean:




(i) any willful misconduct by the Executive which is materially injurious to
Arrow or the Bank, monetarily or otherwise;




(ii) any willful failure by the Executive to follow the reasonable directions of
the Arrow Board or the Bank Board; or




(iii) any failure by the Executive substantially to perform any reasonable
directions of the Arrow Board or the Bank Board (other than failure resulting
from disability), within thirty (30) days after delivery to the Executive by the
respective Board of a written demand for substantial performance, which written
demand shall specifically identify the manner in which the respective Board
believes that the Executive has not substantially performed.




Notwithstanding the foregoing, the employment of the Executive hereunder shall
not be deemed to have been terminated for cause unless and until:

                                                 

(A)

reasonable notice is given to the Executive in writing setting forth the reasons
Arrow intends to terminate the Executive for cause;




(B)

not sooner than thirty (30) days after delivery to the Executive of such notice,
an opportunity is provided for the Executive to be heard before the Arrow Board
with counsel; and




(C)

after such hearing or opportunity to be heard, written notice of final
termination for cause is delivered to the Executive, setting forth the specific
reasons therefore, which termination shall be effective as of the date of the
delivery of such notice.




Termination for cause by Arrow shall require the affirmative vote of at least
two-thirds (2/3) of the Arrow Board.  The Executive will not be entitled to any
further compensation for any period subsequent to the effective date of such
termination, except for severance pay, if any, in accordance with the then
existing severance policies of Arrow; provided, however, that any such
termination for cause becoming effective after the Executive shall have elected
to become a Retired Early Employee under Paragraph 6 of this Agreement will not
affect the right of the Executive to receive all of the payments provided for
therein.




(b)

Termination Without Cause.  Arrow may terminate the Executive's employment under
this Agreement prior to the normal expiration of its term without cause upon
thirty (30) days' written notice.  Termination without cause by Arrow shall
require the affirmative vote of at least two-­thirds (2/3) of the entire Arrow
Board.  In the event of any such termination without cause, the Bank shall pay
to the Executive on the effective date of such termination one (1) lump sum
payment in an amount equal to the greater of (i) the total amount of base annual
salary payments which would have been payable to the Executive during the
remaining term of the Agreement, assuming no early termination of the Agreement
under Paragraph 6 or this Paragraph 7 and assuming the current base annual
salary of the Executive on such date is unchanged throughout such remaining
term, or (ii) an amount equal to one hundred percent (100%) of the current base
annual salary of the Executive on such date.  No attempted termination without
cause under this subparagraph 7(b) shall be effective if the Executive shall
have the right to elect, and shall have elected, to become a Retired Early
Employee under Paragraph 6 of this Agreement, in which latter case the Executive
will retain all of the rights of a Retired Early Employee specified in Paragraph
6, including the right to receive certain payments thereunder.




(c)

Termination for Disability.  If, as a result of the Executive's incapacity due
to physical or mental illness, the Executive shall not have performed his duties
hereunder on a full time basis for six (6) consecutive months, the Executive's
employment under this Agreement may be terminated by Arrow upon thirty (30)
days' written notice.  Such termination for disability shall require the
affirmative vote of a majority of the entire Arrow Board.  The Executive's
compensation during any period of disability prior to the effective date of such
termination shall be the amounts normally payable to him in accordance with his
then current base annual salary, reduced by the sum of the amounts, if any, paid
to the Executive under disability benefit plans maintained by Arrow.  The
Executive shall not be entitled to any further compensation from the Bank for
any period subsequent to the effective date of such termination, except for
severance pay in accordance with then existing severance policies of Arrow;
provided, however, that any such termination for disability occurring after the
Executive shall have elected to become a Retired Early Employee under Paragraph
6 of this Agreement will not affect the right of the Executive to receive all of
the payments provided for therein.




(d)

Termination for Breach by Employer.  In the event that Arrow or the Bank shall
have materially breached any provision of this Agreement and such breach shall
not have been cured within ten (10) days after delivery of written notice
thereof to the breaching party by the Executive, identifying the breach with
reasonable particularity, the Executive may cease to perform and may terminate
this Agreement and his employment with Arrow and the Bank hereunder, without
thereby forfeiting any cause of action he may have against the breaching party
or parties as a result of such breach or otherwise.




(e)

Consensual Termination.  All parties hereto may agree at any time to terminate
this Agreement and the Executive's employment hereunder upon such terms and
conditions as the parties may agree.







(f)

Termination by Executive During Winding-Down Period.  At any point during a
Winding-Down Period, the Executive may terminate his employment under this
Agreement prior to the normal expiration date of his employment hereunder, for
any reason or no reason, upon written notice delivered to Arrow.  Such
termination of employment shall become effective on the date indicated in the
written notice, which date shall not be less than thirty (30) days nor more than
ninety (90) days after delivery of the written notice.  In the event of such
termination of employment, neither Arrow nor the Bank shall have any obligation
under this Agreement to make any payments or provide any benefits to the
Executive, other than the obligation to make the base annual salary payments and
to provide those benefits required to be paid or provided through the effective
date of termination of employment pursuant to Paragraph 5 hereof, provided,
however, that nothing herein shall reduce or affect any obligations that Arrow
or the Bank may have to the Executive under any other agreement with the
Executive or under any qualified or non-qualified employee benefit plan covering
the Executive.

 







8.

Non-Competition; Non-Solicitation; Non-Disparagement




If the employment of the Executive with Arrow and/or the Bank is terminated by
any party under Paragraph 6 or is terminated by the Executive other than
pursuant to one of the provisions of this Agreement specifically authorizing the
Executive to so terminate:




(i)

For a period of two (2) years following the effective date of such termination
of employment, the Executive will not, directly or indirectly, manage, operate,
or control, or accept or hold a position as a director, officer, employee, agent
or partner of or adviser or consultant to, or otherwise perform substantial
services for, any bank or insured financial institution or other corporation or
entity engaged in the financial services business or a corporation or entity
controlling any of the foregoing, excluding Arrow and its affiliates (any such
other bank, institution, corporation or entity, a “Financial Institution”), if,
as of the effective date of such termination of employment, such Financial
Institution is in competition with Arrow or any of its affiliates in the
Designated Area (as defined below) by virtue of such Financial Institution’s
having any office or branch located within the Designated Area or having
immediate plans to establish any office or branch within the Designated Area.
 For purposes of the preceding sentence, the Designated Area as of any
particular time will consist of all counties in the State of New York in which
Arrow or any of its subsidiary banks or other affiliates engaged in providing
financial services then maintains an office or a branch or has acted to
establish an office or a branch.




(ii)

For a period of two (2) years following such termination of employment, the
Executive will not, directly or indirectly,




(a)

acting on behalf of any Financial Institution, regardless of where such
Financial Institution is located or doing business, solicit business for such
Financial Institution from, or otherwise seek to obtain as a customer or client
of such Financial Institution, any person or entity that, to the knowledge of
the Executive, was a customer or client of Arrow or any of its subsidiary banks
or other affiliates engaged in providing financial services at any point during
the one-year period immediately preceding the effective date of such termination
of employment; or




(b)

acting on behalf of any other corporation or entity, including any Financial
Institution, regardless of where such other corporation or entity is located or
doing business, employ or solicit as an employee of such corporation or entity
or retain or seek to retain as an agent or consultant of such corporation or
entity any individual employed by Arrow or any of its subsidiary banks or other
affiliates engaged in providing financial services at any point during the
one-year period immediately preceding the effective date of such termination of
employment.




(iii)

For a period of ten (10) years following the effective date of such termination
of employment, the Executive will not, directly or indirectly, make any one or
more statements, declarations, announcements, assertions, remarks, comments or
suggestions, orally or in writing, that individually or collectively are, or may
be construed as being, defamatory, derogatory, negative, or disparaging to Arrow
or its affiliates (including any successor to Arrow by merger or acquisition or
any of such successor’s affiliates), or to any director, officer, controlling
shareholder, employee or agent of any of the foregoing.







It is the intention of the parties to restrict the activities of the Executive
under this Paragraph 8 only to the extent necessary for the protection of the
legitimate business interests of Arrow, and the parties specifically covenant
and agree that should any of the clauses or provisions of the restrictions set
forth herein, under any set of circumstances, be held by a court of competent
jurisdiction to be illegal, invalid or unenforceable under present or future
laws effective during the term of this Agreement, then and in that event, the
court so holding may reduce the extent or duration of such restrictions or
effect any other change to such restrictions to the extent necessary to render
such restrictions enforceable by said court.







9.

Confidential Information




The Executive specifically acknowledges that all information pertaining to the
Bank and Arrow received by him during the course of his employment hereunder
which has been designated confidential or otherwise has not been made publicly
available, including, without limitation, plans, strategies, projections,
analyses, and information pertaining to customers or potential customers, is the
exclusive property of Arrow and the Executive covenants and agrees not to
disclose any of such information, without the express prior consent of the Arrow
Board, during his employment hereunder or after termination of such employment,
to anyone not employed or engaged by Arrow or a subsidiary thereof to render
services to it.  The Executive further covenants and agrees that he will not at
any time use any such information, without such express prior consent, for his
own benefit or the benefit of any party other than Arrow.  This Paragraph 9
shall survive termination of the Agreement.







10.

Successors and Assigns; Assumption by Successors




This Agreement is a personal services contract which may not be assigned by the
Bank or Arrow to, or assumed from the Bank or Arrow by, any other party without
the prior consent of the Executive.  All rights hereunder shall inure to the
benefit of the parties hereto, their personal or legal representatives, heirs,
successors and assigns.  Arrow will require any successor (whether direct or
indirect, by purchase, assignment, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Arrow in any consensual
transaction expressly to assume this Agreement and to agree to perform hereunder
in the same manner and to the same extent that Arrow would be required to
perform if no such succession had taken place.  References herein to "Arrow" or
the "Bank" will be understood to refer to the successor or successors of Arrow
or the Bank, respectively.




11.

Notices




Any notice required or desired to be given hereunder shall be in writing and
shall be deemed given when delivered personally or sent by certified or
registered mail, postage prepaid, to the addresses of the other parties set
forth in the first Paragraph of this Agreement, provided that all notices to
Arrow or the Bank shall be directed in each case to the Chief Financial Officer
thereof.




12.

Waiver of Breach




Waiver by any party of a breach of any provision shall not operate as or be
construed a waiver by such party of any subsequent breach hereof.




13.

Invalidity




The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provisions, which shall
remain in full force and effect.




14.

Entire Agreement; Written Modification; Termination




This agreement contains the entire agreement among the parties concerning the
employment of the Executive by Arrow and the Bank.  No modification, amendment
or waiver of any provision hereof shall be effective unless in writing
specifically referring hereto and signed by the party against whom such
provision as modified or amended or such waiver is sought to be enforced.  This
Agreement shall terminate as of the time Arrow or the Bank makes the final
payment which it may be obligated to pay hereunder or provides the final benefit
which it may be obligated to provide hereunder, or, if later, as of the time the
last remaining restriction set forth in Paragraph 8 expires.
















15.

Payment by Arrow or Bank.




Any obligation of Arrow or the Bank to make a payment under any provision of
this Agreement shall be deemed an obligation of both parties to make such
payment, and the making of such payment by either such party shall be deemed
performance of the obligation to pay by both such parties.




16.

Counterparts




This Agreement may be made and executed in counterparts, in which case all
counterparts shall be deemed to constitute one original document for all
purposes.




17.

Governing Law




This Agreement is governed by and is to be construed and enforced in accordance
with the laws of the State of New York.




18.

Authorization




The Bank and Arrow represent and warrant that the execution of this Employment
Agreement has been duly authorized by resolution of their respective Boards.
 This Paragraph 18 shall survive termination of the Agreement.














2











IN WITNESS WHEREOF, the parties have executed or caused to be executed this
Employment Agreement as of the day and year first above written.







ARROW FINANCIAL CORPORATION







By:

 



     Kenneth C. Hopper

     Chairman, Compensation/Nomination Committee         







GLENS FALLS NATIONAL BANK AND TRUST COMPANY







By:

 



     Kenneth C. Hopper

     Chairman, Compensation/Nomination Committee         







"EXECUTIVE"










   



Thomas L. Hoy








3





